 

Exhibit 10.1

 



PERSHING GOLD CORPORATION

RESTRICTED STOCK GRANT AGREEMENT

 

This Restricted Stock Grant Agreement (this “Agreement”) between PERSHING GOLD
CORPORATION (the “Corporation”) and [        ] (“Participant”) is dated
effective [        ] (the “Date of Grant”).

 

RECITALS

 

A. The Board has adopted, and the stockholders have approved, the Pershing Gold
Corporation 2013 Equity Incentive Plan (the “Plan”);

 

B. The Plan provides for the granting of restricted stock awards to eligible
participants as determined by the Administrator; and

 

C. The Administrator has determined that Participant is a person eligible to
receive a restricted stock award under the Plan and has determined that it would
be in the best interest of the Corporation to grant the restricted stock award
provided for herein.

 

AGREEMENT

 

1. Grant of Restricted Stock.

 

(a) Stock. Pursuant to the Plan, Participant is hereby awarded [   ] shares of
the Corporation’s common stock (the “Common Stock”), subject to the conditions
of the Plan and this Agreement (the “Restricted Stock”).

 

(b) Plan Incorporated. Participant acknowledges receipt of a copy of the Plan,
and agrees that, except as contemplated by Section 12 below, this award of
Restricted Stock shall be subject to all of the terms and conditions set forth
in the Plan, including future amendments thereto, if any, pursuant to the terms
thereof, which Plan is incorporated herein by reference as a part of this
Agreement. Except as defined herein, capitalized terms shall have the same
meanings ascribed to them under the Plan.

 

2. Vesting and Forfeiture. Participant shall vest in his or her rights under the
Restricted Stock pursuant to the following schedule (each date upon which
vesting occurs being referred to herein as a “Vesting Date”):

 

Date Number of Shares Vested     [    ] [    ]

 

 

The foregoing notwithstanding, vesting pursuant to the foregoing schedule shall
occur on a Vesting Date only if Participant remains employed by or provides
services to the Corporation from the Date of Grant to such Vesting Date. If
Participant ceases to be employed by or ceases to provide services to the
Corporation at any time prior to the final Vesting Date, pursuant to Section
6.1.3 of the Plan, all unvested Restricted Stock shall be forfeited immediately
on the date that Participant’s employment or service is terminated and the
Participant shall have no further rights with respect to such Restricted Stock.

 



 

 

 

3. Accelerated Vesting of Restricted Stock. As provided in Section 7.2 of the
Plan, if the Corporation undergoes a Change in Control, any unvested Restricted
Stock held by Participant will become fully vested.

 

4. Issuance and Limits on Transferability. Shares of Restricted Stock shall not
be transferable except by will or the laws of descent and distribution or
pursuant to a beneficiary designation, or as otherwise permitted by Section 5.7
of the Plan. No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities, or torts of Participant. Any
purported assignment, alienation, pledge, attachment, sale, transfer or other
encumbrance of shares of unvested Restricted Stock that does not satisfy the
requirements of this Agreement and the Plan shall, prior to the lapse of the
restrictions on such shares pursuant to Section 2 of this Agreement, be void and
unenforceable against the Corporation.

 

5. Certificates. A certificate evidencing the Restricted Stock shall be issued
by the Corporation in Participant’s name, or at the option of the Corporation,
in the name of a nominee of the Corporation, pursuant to which Participant shall
have voting rights and shall be entitled to receive all dividends until the
Restricted Stock is otherwise forfeited pursuant to the provisions of this
Agreement. The certificate shall bear a legend evidencing the nature of the
Restricted Stock, and the Corporation may cause the certificate to be delivered
upon issuance to the Secretary of the Corporation or to such other depository as
may be designated by the Corporation as a depository to be held in escrow for
safekeeping until the Vesting Date or a forfeiture occurs pursuant to the terms
of the Plan and this Agreement. Participant shall deliver to the Corporation the
stock power attached hereto, endorsed in blank, relating to the Restricted
Stock. Upon a Vesting Date, the Corporation shall cause a new certificate or
certificates to be issued without legend (unless otherwise required by
applicable law) in the name of Participant for the vested Restricted Stock.
Notwithstanding any other provisions of this Agreement, the issuance or delivery
of any shares of Restricted Stock (whether subject to restrictions or
unrestricted) may be postponed for such period as may be required to comply with
applicable requirements of any national securities exchange or any requirements
under any law or regulation applicable to the issuance or delivery of such
shares. The Corporation shall not be obligated to issue or deliver any shares of
Restricted Stock if the issuance or delivery thereof shall constitute a
violation of any provision of any law or of any regulation of any governmental
authority or any national securities exchange.

 

6. Status of Stock. Participant agrees that the Restricted Stock will not be
sold or otherwise disposed of in any manner that would constitute a violation of
any applicable federal or state securities laws. Participant also agrees
(i) that the certificates representing the Restricted Stock may bear such legend
or legends as the Corporation deems appropriate in order to assure compliance
with applicable securities laws, (ii) that the Corporation may refuse to
register the transfer of the Restricted Stock on the stock transfer records of
the Corporation if such proposed transfer would be in the opinion of counsel
satisfactory to the Corporation constitute a violation of any applicable
securities law and (iii) that the Corporation may give related instructions to
its transfer agent, if any, to stop registration of the transfer of the
Restricted Stock.

 



 

 

 

7. Withholding. In accordance with Section 5.5 and Section 8.5 of the Plan, and
such rules as may be adopted by the Administrator under the Plan, in order to
comply with all applicable federal or state income tax laws or regulations, the
Corporation may take such action as it deems appropriate to ensure that all
applicable federal or state payroll, withholding, income or other taxes, which
are the sole and absolute responsibility of Participant, are withheld or
collected from Participant.

 

8. Tax Election. The Corporation has advised Participant to seek Participant’s
own tax and financial advice with regard to the federal and state tax
considerations resulting from Participant’s receipt of Restricted Stock pursuant
to this Agreement. Participant is making Participant’s own determination as to
the advisability of making a Section 83(b) election with respect to the
Restricted Stock. Participant understands that the Corporation will report to
appropriate taxing authorities the payment to Participant of compensation income
either (i) upon the vesting of the Restricted Stock or (ii) if Participant makes
a timely Section 83(b) election, as of the Date of Grant. Participant
understands that he or she is solely responsible for the payment of all federal
and state taxes resulting from this grant of Restricted Stock. With respect to
tax withholding amounts, the Corporation has all of the rights specified in
Section 7 of this Agreement and has no obligations to Participant except as
expressly stated in Section 7 of this Agreement.

 

9. Binding Effect. This Agreement shall bind Participant and the Corporation and
their beneficiaries, survivors, executors, administrators and transferees.

 

10. No Guarantee of Continued Position. This Agreement is not a contract for
employment and nothing herein shall supersede or amend the terms of any
employment agreement between the Corporation and Participant or imply that
Participant has a right to continued employment with the Corporation.

 

11. Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada without regard to
conflict of law principles thereunder.

 

12. Conflicts and Interpretation. In the event of any conflict between this
Agreement and the Plan, this Agreement shall control. In the event of any
ambiguity in this Agreement, or any matters as to which this Agreement is
silent, the Plan shall govern including, without limitation, the provisions
thereof pursuant to which the Administrator has the power, among others, to
(i) interpret the Plan, (ii) prescribe, amend and rescind rules and regulations
relating to the Plan and (iii) make all other determinations deemed necessary or
advisable for the administration of the Plan.

 

13. Amendment. The Corporation may modify, amend or waive the terms of the
Restricted Stock award, prospectively or retroactively, but no such
modification, amendment or waiver shall impair the rights of Participant without
his or her consent, except as required by applicable law, stock exchange rules,
tax rules or accounting rules. Prior to the effectiveness of any modification,
amendment or waiver required by tax or accounting rules, the Corporation will
provide notice to Participant and the opportunity for Participant to consult
with the Corporation regarding such modification, amendment or waiver. The
waiver by either party of compliance with any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach by such party of a provision of this
Agreement.

 

[Signature page follows]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Grant
Agreement as of the date first written above.

 





 



 

PERSHING GOLD CORPORATION

          By:     Name:     Title:               PARTICIPANT:             [    ]



 

 



 

 

 

 



 

 

 

 